DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November, 2019 is being considered by the examiner.

Claim Objections
Claims 7, 17, and 20 are objected to because of the following informalities:  
Claim 7 recites, 
“7.	The vehicle of claim 1, wherein the machine readable instructions stored in the one or more memory modules cause, when executed by the one or more processors, the one or more processors to:
receive information about an additional item;
prepare a first sub-compartment and a second sub-compartment based on information about the item and the additional item; and
instruct a temperature control system to adjust a temperature of the first sub-compartment to a first temperature and adjust a temperature of the second sub-compartment to a second temperature based on the information about the item and the additional item.”

- - 7.	The vehicle of claim 1, wherein the machine readable instructions stored in the one or more memory modules cause, when executed by the one or more processors, the one or more processors to:
receive information about an additional item;
prepare a first sub-compartment and a second sub-compartment based on information about the item and the additional item; and
instruct [[a]] the temperature control system to adjust a temperature of the first sub-compartment to a first temperature and adjust a temperature of the second sub-compartment to a second temperature based on the information about the item and the additional item. - -
Claim 17 recites, 
“7.	The system of claim 9, wherein the machine readable instructions stored in the one or more memory modules cause, when executed by the one or more processors, the one or more processors to:
receive information about an additional item;
prepare a first sub-compartment and a second sub-compartment based on information about the item and the additional item; and
instruct a temperature control system to adjust a temperature of the first sub-compartment to a first temperature and adjust a temperature of the second sub-compartment to a second temperature based on the information about the item and the additional item.”

- - 17.	The system of claim 9, wherein the machine readable instructions stored in the one or more memory modules cause, when executed by the one or more processors, the one or more processors to:
receive information about an additional item;
prepare a first sub-compartment and a second sub-compartment based on information about the item and the additional item; and
instruct [[a]] the temperature control system to adjust a temperature of the first sub-compartment to a first temperature and adjust a temperature of the second sub-compartment to a second temperature based on the information about the item and the additional item. - -
Claim 20 recites, 
“20.	The method of claim 18, further comprising:
receiving information about an additional item;
preparing a first sub-compartment and a second sub-compartment based on information about the item and the additional item; and
adjusting, by a temperature control system of the vehicle, a temperature of the first sub-compartment to a first temperature and adjusting a temperature of the second sub-compartment to a second temperature.”
, wherein it is understood that the claim, when read in light of the specification, is directed to the same temperature control system from claim 18. In view of this, claim 20 should be amended to, 

receiving information about an additional item;
preparing a first sub-compartment and a second sub-compartment based on information about the item and the additional item; and
adjusting, by [[a]] the temperature control system of the vehicle, a temperature of the first sub-compartment to a first temperature and adjusting a temperature of the second sub-compartment to a second temperature. - -
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicant is advised that at initial examination of the claimed invention, at least for independent claims 1, 9, and 18, the Examiner considered determination of whether the claims satisfied the criteria for subject matter eligibility by evaluating the claim in accordance with the flowchart noted within, at least, MPEP §2106.  The flowchart illustrates the steps of the subject matter eligibility analysis for products and processes that are to be used during examination for evaluating whether a claim is drawn to patent-eligible subject matter. It is recognized that under the controlling legal precedent there may be variations in the precise contours of the analysis for subject matter eligibility that will still achieve the same end result. The analysis set forth herein promotes examination efficiency and consistency across all technologies.
claims 1-8 are directed to a system (e.g., vehicle), claims 9-17 are directed to a system, and claims 18-20 are directed to a method.
Moving on to step 2A, determines whether: the claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; or the claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself. Step 2A is a two-prong inquiry, in which Examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Under broadest reasonable interpretation, and when considered as a whole, the independent claims, 1, 9, and 18 are directed to an abstract idea.  In particular, the claims are directed to mental processes groupings of abstract ideas, as the limitations, for example, of “receive information about an item; determine whether the item needs to be temperature controlled based on the information; and instruct a temperature control system to adjust a temperature of the compartment of the vehicle in response to determining the item needs to be temperature controlled.” (recited in claims 1 and 9 and “receiving, by a network interface hardware of the vehicle, information about an item; determining, by one or more processors of the vehicle, whether the item need to be temperature controlled based on the information; and adjusting, by a temperature control system of the vehicle, a temperature of the vehicle in response to determining the item need to be temperature controlled.” (recited in claim 18), as drafted, is a process, under broadest reasonable interpretation, covering performance of the limitation in the mind (mental processes). Such that nothing in the claim element precludes the a vehicle system that automatically control the temperature of a compartment for storing items before the user of the vehicle loads the items into the vehicle”. Due to this, the additional elements in the claim integrate the recited exception into a practical application of the exception, such that the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis of the claimed inventions characterized within at least independent claims 1, 9, and 18, and the dependent claims thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3, 5, 7-10, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016).
As to claim 1, LUO discloses a vehicle (114; par. 20, lines 5-8) comprising:
a compartment (figure 2 with compartments 206-210 or even the entire compartment formed interior to the vehicle; par. 23, lines 1-3 and par. 24, lines 5-20);
one or more processors (combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6);
one or more memory modules communicatively coupled to one or more processors(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6); and
machine readable instructions stored in the one or more memory module that(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, cause the one or more processors to perform at least the following:
receive information about an item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
determine whether the item needs to be temperature controlled based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines  7-18) to adjust a temperature of the compartment of the vehicle in response to determining the item need to be temperature controlled (par. 36,line 14 – par. 37, line 6).

As to claim 3, LUO discloses wherein the machine readable instructions stored in the one or more memory modules cause(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, the one or more processors to:
determine whether the item needs to be cooled based on the information(par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct the temperature control system to cool the compartment of the vehicle in response to determining the item needs to be cooled(par. 36,line 14 – par. 37, line 6).

As to claim 5, LUO discloses wherein the machine readable instructions stored in the one or more memory modules cause(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, the one or more processors to:
determine whether the item needs to be heated based on the information(par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct the temperature control system to heat the compartment of the vehicle in response to determining the item needs to be heated(par. 36,line 14 – par. 37, line 6).

As to claim 7, LUO discloses wherein the machine readable instructions stored in the one or more memory modules cause(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, the one or more processors to:
receive information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
any one of 206-210) and a second sub-compartment(any other one or 206-210 not used as the first compartment) based on the information about the item and the additional item (preparation, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as state in para. 36, lines 1-34)
instruct the temperature control system to adjust(par. 36,line 14 – par. 37, line 6) a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may either be cooled or heated) and adjust a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may either be cooled or heated, but in particular the second sub-compartment is in a mode which is different to that of the first sub-compartment, e.g., one is heating and one is cooling) based on the information about the item and the additional item.(par. 36,line 1 – par. 37, line 6).

As to claim 8, LUO discloses wherein the compartment is located within a passenger compartment of the vehicle (par. 24, lines 5-8).

As to claim 9, LUO discloses a system (figure 1; 100; par. 19, line 1 – par. 22, line 13) comprising:
a server (202, in view of 600; par. 41,lines 1-17);
a vehicle (114; par. 20, lines 5-8) comprising:
a compartment (figure 2 with compartments 206-210 or even the entire compartment formed interior to the vehicle; par. 23, lines 1-3 and par. 24, lines 5-20);
204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6);
one or more memory modules communicatively coupled to one or more processors(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6); and
machine readable instructions stored in the one or more memory module that(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, cause the one or more processors to perform at least the following:
receive information about an item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5) from the server (par. 21, line 1 – par. 23, line 12; par. 41, lines 1-17);
determine whether the item needs to be temperature controlled based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines  7-18) to adjust a temperature of the compartment of the vehicle in response to determining the item need to be temperature controlled (par. 36,line 14 – par. 37, line 6).

As to claim 10, LUO discloses wherein the server (202, in view of 600; par. 41,lines 1-17) is configured to:
communication with a reader (102) configured to read information about the item (par. 19, lines 1-4; par. 23, lines 5-12); and
transmit information about the item to the vehicle (par. 24, lines  1-3).

As to claim 14, LUO discloses wherein the machine readable instructions stored in the one or more memory modules cause(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, the one or more processors to:
determine whether the item is a frozen item (par. 19, lines 4-16; claims 5, 16, and 19) based on information about the item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
determine the item needs to be cooled in response to determination that the item is the frozen item (par. 19, lines 4-16 and par. 36,line 1 – par. 37, line 6; claims 5, 16, and 19); and
instruct the temperature control system to cool the compartment of the vehicle in response to determining the item needs to be cooled (par. 36, line 1 – par. 37, line 6).

As to claim 15, LUO discloses wherein the machine readable instructions stored in the one or more memory modules cause(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, the one or more processors to:
determine whether the item needs to be heated based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct the temperature control system to heat the compartment of the vehicle in response to determining the item needs to be heated (par. 36, line 14 – par. 37, line 6).

As to claim 17, LUO discloses wherein the machine readable instructions stored in the one or more memory modules cause(par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6), when executed by the one or more processors, the one or more processors to:
receive information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
prepare a first sub-compartment (any one of 206-210) and a second sub-compartment(any other one or 206-210 not used as the first compartment) based on the information about the item and the additional item (preparation, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as state in para. 36, lines 1-34)
instruct the temperature control system to adjust(par. 36,line 14 – par. 37, line 6) a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may either be cooled or heated) and adjust a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may either be cooled or heated, but in particular the second sub-compartment is in a mode which is different to that of the first sub-compartment, e.g., one is heating and one is cooling) based on the information about the item and the additional item.(par. 36,line 1 – par. 37, line 6).

As to claim 18, LUO discloses a method for controlling a compartment(figure 2 with compartments 206-210 or even the entire compartment formed interior to the vehicle; par. 23, lines 1-3 and par. 24, lines 5-20) of a vehicle (114; par. 20, lines 5-8) comprising:
receiving, by a network interface hardware of the vehicle (combination of 202 which interfaces with 106 as shown in figure 1; par. 23, line 1 – par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1 – par. 18,line 6), information about an item(par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
determining, by one or more processors (204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) of the vehicle, whether the item needs to be temperature controlled based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11);
adjusting, by a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines  7-18), a temperature of the compartment of the vehicle in response to determining the item need to be temperature controlled (par. 36,line 14 – par. 37, line 6).

As to claim 20, LUO further discloses:
receiving information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
preparing a first sub-compartment (any one of 206-210) and a second sub-compartment(any other one or 206-210 not used as the first compartment) based on the information about the item and the additional item (preparation, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as state in para. 36, lines 1-34)
adjusting(par. 36,line 1 – par. 37, line 6), by the temperature control system of the vehicle, a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may either be cooled or heated) and adjusting a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may either be cooled or heated, but in particular the second sub-compartment is in a mode which is different to that of the first sub-compartment, e.g., one is heating and one is cooling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of GOLDBERG (US 2019/0047460 – published 14 February, 2019).
As to claim 2, LUO discloses, wherein:
the information about the item includes dimension information about the item(par. 34, lines 5-21, in view of par.36,lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information).
However, LUO provides that the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the processor as claimed. If 
That being noted, GOLDBERG is within the field of endeavor provided vehicles, components, and methods for distributing hot or cold food items from at least a self-propelled delivery vehicle, wherein the compartments are temperature controlled (abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include dimensions of the item, (par. 217, lines 1-15) of which a processor (1002; par. 199, lines 1-10) communicatively coupled to a memory (figure 10; par. 200, line 1 – par. 203, line 4) which contains machine readable instructions. The processor, upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the compartment capable of receiving the item. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the teachings of GOLDBERG to incorporate a compartment which includes moveable walls/shelves, so as to adjust the size of the compartment based on instructions from the processor/associated machine readable instructions stored in memory, for the purposes of enabling a compartment, which can be provided with various sizes of sub-compartments (due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

As to claim 6, LUO discloses, wherein the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted, or provided wherein sub-compartments are formed by erecting a wall within the compartment by the processor as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not the vehicle cannot receive the items.
That being noted, GOLDBERG is within the field of endeavor provided vehicles, components, and methods for distributing hot or cold food items from at least a self-propelled delivery vehicle, wherein the compartments are temperature controlled (abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include dimensions of the item, (par. 217, lines 1-15) of which a processor (1002; par. 199, lines 1-10) communicatively coupled to a memory (figure 10; par. 200, line 1 – par. 203, line 4) which contains machine readable instructions. The processor, upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

As to claim 13, LUO discloses, wherein:
the information about the item includes dimension information about the item(par. 34, lines 5-21, in view of par.36,lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information).
However, LUO provides that the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the processor as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not the vehicle cannot receive the items.
That being noted, GOLDBERG is within the field of endeavor provided vehicles, components, and methods for distributing hot or cold food items from at least a self-propelled delivery vehicle, wherein the compartments are temperature controlled (abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include par. 217, lines 1-15) of which a processor (1002; par. 199, lines 1-10) communicatively coupled to a memory (figure 10; par. 200, line 1 – par. 203, line 4) which contains machine readable instructions. The processor, upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the compartment capable of receiving the item. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the teachings of GOLDBERG to incorporate a compartment which includes moveable walls/shelves, so as to adjust the size of the compartment based on instructions from the processor/associated machine readable instructions stored in memory, for the purposes of enabling a compartment, which can be provided with various sizes of sub-compartments (due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

As to claim 16, LUO discloses, wherein the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted, or provided wherein sub-compartments are formed by erecting a wall within the compartment by the 
That being noted, GOLDBERG is within the field of endeavor provided vehicles, components, and methods for distributing hot or cold food items from at least a self-propelled delivery vehicle, wherein the compartments are temperature controlled (abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include dimensions of the item, (par. 217, lines 1-15) of which a processor (1002; par. 199, lines 1-10) communicatively coupled to a memory (figure 10; par. 200, line 1 – par. 203, line 4) which contains machine readable instructions. The processor, upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the compartment capable of receiving the item. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the teachings of GOLDBERG to incorporate a compartment which includes moveable walls/shelves, so as to erect walls/shelves to adjust the size of the compartment based on instructions from the processor/associated machine readable instructions stored in memory, for the purposes of enabling a compartment, which can be provided with various sizes of sub-due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

As to claim 19, LUO discloses the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not the vehicle cannot receive the items.
That being noted, GOLDBERG is within the field of endeavor provided vehicles, components, and methods for distributing hot or cold food items from at least a self-propelled delivery vehicle, wherein the compartments are temperature controlled (abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include dimensions of the item, (par. 217, lines 1-15) of which a processor (1002; par. 199, lines 1-10) communicatively coupled to a memory (figure 10; par. 200, line 1 – par. 203, line 4) which contains machine readable instructions. The processor, upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the compartment capable of receiving the item. Therefore, it would have been obvious to one having due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of MATSUKAWA (US 8,196,648 B2 – published 12 June, 2012).
As to claim 4, LUO discloses compartments of a vehicle which are temperature controlled based on the temperature control system, such as an existing HVAC (par. 26, lines 8-18), which are intended to receive items which are to be temperature controlled (par. 24, line 1 – par. 30, line 7). 
However, LUO does not provide wherein the compartments, or at least one compartment, contains an inflatable wall.
MATSUKAWA is within the field of endeavor provided a compartment (beverage holder or compartment of a variety of shapes which may accommodate many different containers, as noted in col.4, lines  62-65) of a vehicle, which is intended to be temperature controlled based on a selection of a user (abstract, lines 1-13). The compartment includes an inflatable wall (47 which is an expandable bladder) coupled to the HVAC system of the vehicle (abstract, lines 2-7; col.3, line  43-col.4, line 65), so as to provide at least a range of heating and cooling to the container held within the compartment of the vehicle. Even more so, the inflatable col.1, lines 65-67; col.4, lines 55-65). In providing such inflatable walls, it would be evident that the items received would be better secured within the compartment, as the wall of the compartment, which could be formed of flexible material (as provided for by MATSUKAWA) expanding under ingress of air from the HVAC system, to grip and securely hold the items held within. This could reasonably provide that items are maintained in a desired orientation (e.g., soup or beverages which would likely not want to be placed on a side or upside down depending on the container they are held within, or similarly food items that are in containers with unsecured lids, such pizza within a pizza box), while further providing the necessary temperature control of the food items. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO with the teachings of MATSUKAWA to incorporate the compartment containing an inflatable wall for the reasons provided above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of WILKINSON (US 2016/0371642 A1 – published 22 December, 2016).
As to claim 11, LUO discloses wherein the server (202, in view of 600; par. 41,lines 1-17) is configured to:
communication with a reader (102) configured to read information about the item (par. 19, lines 1-4; par. 23, lines 5-12); and
transmit information about the item to the vehicle (par. 24, lines  1-3).

WILKINSON is relevant to the field of endeavor provided a system and method to control storage units (abstract, lines 1-2) that contain items requiring temperature control (abstract, lines 1-15; par. 13, lines 1-24). WILKINSON teaches wherein a server (102) is configured to retrieve information about a customer purchasing an item (par. 15, lines 1-2 and 13-23), of which provide the server to implement instructions to the storage units to set or adjust temperatures of the compartments the items are to be stored in (par. 17, lines 1-6). Even more so, such data is used by the server to support delivery of products, customers, shopping facilities and distribution centers, by implementing and controlling temperature within the compartments of which the products are stored (par. 15, lines 13-23). Utilizing such data, such as the customer information aid in improved delivery of products to customers, either through delivery products at desired customer temperatures and/or accommodation to customer’s schedule, preferences, rate of consumption, and the like (par. 11, lines 1-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO with the teachings of WILKINSON to further provide the server configured to retrieve information of a customer purchasing the items for the above aims which improve the overall delivery of products to the customer.

As to claim 12, LUO, as modified by WILKINSON, taught wherein the server is configured to retrieve information about a customer purchasing the item (see rejection of claim 11).
However, as presently modified, LUO does not further provide wherein the information retrieved about the customer purchasing the item is based on membership information. 
WILKINSON, however, further teaches wherein the information retrieved about the customer is based on customer profile information (par. 15, lines 13-23), which is considered to be a membership, as a customer would be understood to input such information so as to have a profile related to that shopping facility or distribution center or the like. Again as stated, such data is used by the server to support delivery of products, customers, shopping facilities and distribution centers, by implementing and controlling temperature within the compartments of which the products are stored (par. 15, lines 13-23). Utilizing such data, such as the customer information aid in improved delivery of products to customers, either through delivery products at desired customer temperatures and/or accommodation to customer’s schedule, preferences, rate of consumption, and the like (par. 11, lines 1-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO with the teachings of WILKINSON to further provide the server configured to retrieve information of a customer purchasing the items based on membership information for the above aims which improve the overall delivery of products to the customer.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/19/2021